Citation Nr: 0121227	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for acne vulgaris with 
multiple sebaceous cysts, currently evaluated as 30 
percent disabling.  

2. Entitlement to an increased (compensable) rating for burn 
scars, second degree, both hands.  

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action by the 
RO that, among other things, denied an evaluation in excess 
of 30 percent for the veteran's acne vulgaris with sebaceous 
cysts, denied a compensable rating for second degree burns 
scars on both hands, and also denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  The case is before the Board for appellate 
consideration at this time.  


REMAND

The Board notes that in his April 2000 claim the veteran 
indicated that he had been receiving treatment at a VA 
medical center and a VA outpatient facility.  In an April 
2000 letter, the veteran's representative requested that all 
VA clinical records of treatment for his service connected 
disabilities be obtained.  (At present, service connection is 
in effect only for acne vulgaris with sebaceous cysts and 
second-degree burn scars on the hands).  While computer 
generated copies of clinical records from these VA medical 
facilities have been received that document treatment from 
April 1999 to June 2000 for various disorders, none of these 
records reflect treatment for the veteran's service connected 
burn scars or his service connected acne and sebaceous cysts.  
In the Veteran's substantive appeal to the Board (VA Form 9) 
dated in November 2000, it was contended that the RO failed 
in its statutory duty to assist the veteran in the 
development of the claims currently in appellate status.  
Although the veteran denied recent treatment for his acne and 
sebaceous cysts on his most recent VA examination in June 
2000, the Board believes that, given the above requests and 
contentions by the veteran and his representative, the RO 
should make a further attempt to obtain any and all relevant 
VA clinical records, as well as any private clinical records 
that may exist.  

The Board notes that the veteran's acne vulgaris with 
sebaceous cysts has been rated as 30 percent disabling by 
analogy to benign new growths of the skin under the 
provisions of 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 
7899-7819.  Under the criteria of Diagnostic Code 7819, such 
disability is rated as eczema under Diagnostic Code 7806.  
Under the provisions of Diagnostic Code 7806, a 30 percent 
rating is assigned for eczema with constant exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating may be assigned for eczema if there is 
ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptional 
repugnance.  

It is also noted that the veteran's second-degree burn scars 
on his hands are evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  Under the criteria of this 
diagnostic code a 10 percent is assigned for a second-degree 
burn scar of approximately one square foot.  Additionally, a 
10 percent rating may be provided for a scar which is poorly 
nourished with repeated ulceration or which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  

During the veteran's most recent VA dermatology examination 
in June 2000, it was indicated that the veteran no pain or 
pruritus due to acne.  Blackheads, pock marks, and scars were 
reported.  It was also reported that he had "numerous" 
sebaceous cysts located on the side of his face and at the 
back of the neck.  It was noted that the veteran had a 3 x 4 
centimeter cyst on the back of the neck which exhibited some 
sebum and another 3 x 3 centimeter cyst was also reported on 
the back of the neck.  It was also reported that there were 
1-centimeter cysts on the face.   While printer copies of 
color photographs of the veteran face and neck were submitted 
with the examination report, these printer copies are not of 
sufficient quality to discern all manifestations of his skin 
disability.  Moreover, the examiner did not render any 
comment regarding the presence or absence of ulceration, 
extensive exfoliation, crusting, and systematic or nervous 
manifestations.  The examiner also made no comment regarding 
the degree of disfigurement due to the veteran's acne 
vulgaris and sebaceous cysts.  

In regard to the veteran's burn scars on the hands, the 
examining physician on the June 2000 VA examination described 
some scarring and white discoloration on the hands and 
knuckles.  It was also reported that there was "moderate 
disfigurement" of the hands.  While the examination report 
was accompanied by a printer copy of a color photograph of 
the back of the veteran's hands, the extent of scarring on 
the hands cannot be clearly discerned on this printer copy.  
In addition, the examination report contained no other 
information regarding the area affected by the scar, the 
presence or absence of tenderness or pain related to the 
scarring, or the presence or absence of any ulceration in the 
veteran's hands due to his burn scars.  

In view of the above, the report of the veteran's June 2000 
dermatology examination does not provide a basis for rating 
the veteran's service connected acne with sebaceous cysts and 
his service connected second degree burn scars on his hands.  
The Board therefore believes that the veteran should be 
afforded a further VA dermatology examination prior to 
further appellate consideration in this case.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, all the issues currently certified for appeal in 
this case must also be remanded to the RO so that it can 
adjudicate the issues certified for appeal in light of this 
recent statutory provision.  

In view of the above, this case is REMANDED to the RO for the 
following actions;

1. The RO should contact the claimant and 
inform him of the various types of 
documentation that can serve as 
evidence in regard to these claims.  
In particular, the RO should ask the 
veteran to provide the names and 
addresses of all health care 
providers, both VA and non VA, who 
have treated him in recent years for 
his service connected acne with cysts 
and/or burn scars on the hands.  When 
the veteran responds and provides any 
necessary authorizations, the named 
health care providers should be 
contacted and asked to provide copies 
of all clinical records reflecting 
such treatment.  

2. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

3. Then the veteran should be afforded a 
VA dermatology examination to 
determine the current severity of his 
acne vulgaris with sebaceous cysts and 
his second-degree burn scars on the 
hands. The claims folder and a copy of 
this Remand must be made available to 
the examiner prior to the examination 
in order that he or she may review the 
pertinent clinical records on file.  
The examining physician should state 
that he has reviewed the claims folder 
in his examination report.  All 
clinical findings, to include exact 
measurement of the areas of scarring 
on the veteran's hands, should be 
reported in detail. The examiner 
should also state whether or not any 
second degree burn scars on the 
veteran's hands are tender or painful, 
or are poorly nourished with repeated 
ulceration.  Regarding the veteran's 
acne vulgaris with sebaceous cysts, 
the examiner should comment on the 
presence or absence of ulceration, 
extensive exfoliation, crusting, and 
systemic or nervous manifestations and 
whether the service connected skin 
disorder produces exceptional 
repugnance.  Unretouched photographs 
of the veteran's hands, face, and neck 
as well as other areas affected by 
acne should be taken and these 
photographs (not printer copies of the 
photographs) should be included in the 
claims folder.  

4. When the above development has been 
completed the veteran's claims for an 
increased rating for acne vulgaris 
with sebaceous cysts, and an increased 
rating for second degree burn scars on 
the hands should be reviewed by the 
RO.  If either of these benefits are 
granted, the RO should then 
readjudicate the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  The RO should first 
examine the claims folder and ensure 
that the foregoing development has 
been completed in full.  If any 
development is incomplete, including 
if the examination report does not 
provide sufficient clinical evidence, 
appropriate corrective measures should 
be taken.  

5. If any of the benefits sought by the 
veteran remain denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the 
provisions of recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




